RECOMMENDED FOR FULL-TEXT PUBLICATION
                             Pursuant to Sixth Circuit Rule 206
                                     File Name: 08a0441p.06

                UNITED STATES COURT OF APPEALS
                                 FOR THE SIXTH CIRCUIT
                                   _________________


                                               X
                          Plaintiff-Appellee, -
 UNITED STATES OF AMERICA,
                                                -
                                                -
                                                -
                                                     Nos. 07-5918/5919
          v.
                                                ,
                                                 >
                                                -
                                                -
 REGINALD L. HALL (07-5918) and DAVID F.

                     Defendants-Appellants. -
 REEDER (07-5919),
                                                -
                                               N
                   Appeal from the United States District Court
                     for the Eastern District of Tennessee at Knoxville.
                     No. 05-00036—Thomas A. Varlan, District Judge.

                                 Submitted: October 24, 2008
                          Decided and Filed: December 10, 2008
                                                                                         *
         Before: MOORE and WHITE, Circuit Judges; VINSON, District Judge.

                                     _________________

                                          COUNSEL
ON BRIEF: Robert B. Tuten, TUTEN LAW OFFICES, Huntsville, Alabama, for
Appellants. Francis M. Hamilton III, ASSISTANT UNITED STATES ATTORNEY,
Knoxville, Tennessee, for Appellee.




        *
           The Honorable C. Roger Vinson, United States District Judge for the Northern District of
Florida, sitting by designation.


                                                1
Nos. 07-5918/5919                   United States v. Hall, et al.                             Page 2


                                      _________________

                                            OPINION
                                      _________________

        WHITE, Circuit Judge. Defendants-Appellants Reginald Hall and David Reeder
appeal their convictions and sentences; Hall was convicted of conspiracy to commit
money laundering, theft of government property, and money laundering, and Reeder was
convicted of aiding and abetting money laundering. Hall contends that the district court
erred in denying his motion to dismiss the indictment on the ground that the funds at
issue were not government property for the purpose of 18 U.S.C. § 641. In addition,
defendants claim that the government failed to present sufficient evidence to establish
all the elements of theft, and that their convictions must therefore be vacated. We
conclude that the government adequately established both that the funds were
government property and that a theft was committed, and AFFIRM.

                                     I.   BACKGROUND

A.      Facts

        Hall established Advanced Integrated Management Services, Inc. (“AIMSI”),
which provided environmental, information technology, engineering and nuclear
detection services to the United States government. AIMSI was awarded several cost-
reimbursement subcontracts by the prime contractor of the Oak Ridge National
Laboratory (“ORNL”) in Tennessee. ORNL is funded entirely by the United States
Department of Energy but managed by a private contractor.1

        Pursuant to the terms of its subcontracts, AIMSI was reimbursed by the
government for a portion of its indirect costs related to performance of the subcontracts
in the form of a biweekly advance, calculated using a provisional rate, or estimate, set
at the beginning of the fiscal year. These advances are referred to in government
contracting as “interim reimbursements.” AIMSI’s subcontracts required it to perform

        1
         From 1995 to 2000, the prime contractor was Lockheed Martin Energy Systems, Inc.; the current
prime contractor is UT-Battelle.
Nos. 07-5918/5919                     United States v. Hall, et al.                               Page 3


a year-end reconciliation comparing the interim reimbursements it received with the
actual overhead expenses it incurred. (JA 1549-59.) If the overhead expenses it incurred
were less than the total of interim reimbursements received, AIMSI was required to
return the overpayment to the Department of Energy through the prime contractor.

         In 1996, 1999 and 2000, Hall prepared fraudulent purchase orders for work that
was never performed. At Hall’s direction, Stan Stevens,2 the owner of SWS, Inc., and
David Reeder, the owner of Biosterile Technology of Tennesee, then submitted
fraudulent invoices from their businesses requesting payment from AIMSI. After
receiving payment for the fictitious work, Stevens and Reeder remitted a substantial
portion of the funds to other companies owned or controlled by Hall.

         AIMSI used Deltek, a sophisticated accounting software program, to track its
business expenses and revenue. (JA 1068-70.) Within the Deltek system, Hall
categorized payment for the fraudulent transactions as indirect costs related to AIMSI’s
subcontracts with the prime contractor.

         At any given time, a certain amount of the funds in AIMSI’s general bank
account were derived from the receipt of interim reimbursement funds from the
government. At trial, the government’s expert witness, Alice Peterson, provided
testimony demonstrating that the checks that Hall provided to SWS and Biosterile for
fictitious work were honored at least in part with interim reimbursements AIMSI had
received. Peterson demonstrated that 19.6% of the payments for fictitious work drawn
from AIMSI’s bank account in fiscal year 1996 were derived from interim
reimbursements. In fiscal year 1999, the percentage was 51.6%, and in 2000, it was
26.9%. (JA 1578-1589.) Peterson applied these percentages to the payments for fictitious



         2
            Stan Stevens entered into an agreement with the government and pleaded guilty to conspiracy
to launder money in violation of 18 U.S.C. § 371. Stevens testified against Hall at Hall and Reeder’s joint
trial. Stevens stated that neither he nor his company, SWS, performed any work related to the false
purchase orders and invoices. (JA 1127-28, 1135, 1146, 1150-52, 1170, 1178, 1182, 1190, 1195, 1197,
1202, 1211-13, 1219.) Stevens testified that he was allowed to retain a portion of the stolen money as
payment for his involvement. On one occasion, when Stevens received a $25,000 payment from AIMSI
for fictitious work, he paid $22,125 to Lynn and Associates, a company owned by Hall’s wife. He was
permitted to keep $2,808.75 as payment for his part in the transaction. (JA 1154.) On another occasion,
Stevens retained $500 of a $25,000 fraudulent payment from AIMSI. (JA 1155.)
Nos. 07-5918/5919                   United States v. Hall, et al.                               Page 4


work to determine that Hall stole approximately $57,000 in government funds over the
course of several years.

       Each month, Hall’s accountant provided him with a monthly summary comparing
the amount of interim reimbursements AIMSI had received to the actual overhead costs
it had incurred to date. (JA 1384-85.) This summary informed Hall whether his overhead
costs were on track with the provisional reimbursements. In both 1999 and 2000, Hall’s
September summary, which he received just a few weeks before the conclusion of the
fiscal year, indicated that he had not incurred indirect expenses at the rate predicted by
the provisional rate, and thus, that he would be required to return the overpayments to
the government. (JA 1412-1416.) However, late in September both years, Hall
authorized payment of approximately $35,000 to SWS and Biosterile, respectively, for
fictitious work. (Id.) The payments to these two companies — both booked to overhead
accounts within AIMSI’s Deltek software — ensured that AIMSI’s overhead expenses
for those years met the government’s interim payments, allowing AIMSI to retain all of
the interim reimbursement funds it had received.

       At the end of each fiscal year, AIMSI was required to certify that all overhead
expenses claimed were actually incurred and allowable under the terms of the
subcontracts and federal regulations. In its year-end documents for fiscal years 1996,
1999, and 2000, AIMSI certified that all the expenses it had billed as overhead,
including the amounts booked pursuant to the fraudulent invoices, were actually incurred
and allowable under the federal regulations. (JA 1597-98.)

B.     Trial Court Proceedings

       The indictment charged Hall with theft of government property in violation of
18 U.S.C. § 641.3 Hall filed a motion to dismiss the indictment on the ground that the



       3
         18 U.S.C. § 641: Public money, property or records
     Whoever embezzles, steals, purloins or knowingly converts to his use or the use of another. . . any
     record, voucher, money, or thing of value of the United States or of any department or agency
     thereof. . . .
     Shall be fined not more than $10,000 or imprisoned not more than ten years, or both.
Nos. 07-5918/5919                    United States v. Hall, et al.                       Page 5


funds at issue were not property of the United States. The district court denied the
motion, stating:

       [T]he record reflects that there are indicia of government supervision and
       control over the funds at issue, such as the requirement that AIMSI adopt
       an acceptable method of accounting and that its accounts are subject to
       audit by UT-Battelle and/or the government. Most importantly, AIMSI
       is required to submit a final indirect cost submission at the conclusion of
       the contract which could result in funds being repaid to the
       government. . . .[T]he Court cannot conclude as a matter of law on the
       present record that the funds at issue were not ‘money . . . of the United
       States.’

(JA 269.)

       At the close of the government’s proofs at trial and at the close of all the
evidence, defendants filed a motion for judgment of acquittal, again asserting that the
government had failed to establish that the funds at issue were property of the United
States. (JA 302, 315.)The district court denied these motions as well.

       The jury convicted Hall of conspiracy to commit money laundering,4 theft of
government property, and money laundering,5 and Reeder of aiding and abetting money
laundering. On appeal, defendants assert that the district court erred in denying the
motion to dismiss the indictment on the ground that the funds in question did not belong
to the government. In addition, defendants contend that the government did not present
sufficient evidence to establish the necessary elements of theft. Finally, defendants
request that the Court allow them to preserve the right to challenge their sentences under
United States v. Santos, 461 F.3d 886 (7th Cir. 2006), should the Supreme Court uphold
the Seventh Circuit’s ruling.



       4
           18 U.S.C. § 371: Conspiracy to commit offense or defraud the United States.
       5
           18 U.S.C. § 1956(a)(1)(B)(i), laundering of monetary instruments.
Nos. 07-5918/5919               United States v. Hall, et al.                        Page 6


                    II.   MOTION TO DISMISS INDICTMENT

A.      Standard of review

        The facts in this case are undisputed. Accordingly, we review the trial court’s
denial of defendants’ motion to dismiss de novo. United States v. Klingler, 61 F.3d 1234,
1237 (6th Cir. 1993).

        Defendants assert that this court should only review the evidence that was
presented to the trial court for consideration of the motion to dismiss. Defendants
contend, however, that “[e]ven if the trial testimony . . . is considered, the result is the
same.” As defendants note, the same evidence of government control over the funds was
presented to the district court before trial and to the jury that convicted defendants.
Accordingly, this court does not find it necessary to distinguish between the pre-trial and
trial evidence and motions.

B.      Discussion

        To support a conviction of theft of government property in violation of 18 U.S.C.
§ 641, the government must establish that the defendant (1) knowingly (2) stole or
converted to the use of another (3) something of value of the United States. United States
v. Forman, 180 F.3d 766, 769 (6th Cir. 1999). The third element — that the funds
belonged to the United States — is at issue here.

        In United States v. Klingler, this court examined the cases applying 18 U.S.C.
§ 641 and discerned four types: (1) where the stolen property clearly belongs to the
government and federal jurisdiction is undisputed; (2) where the federal government, or
one of its agents, acts as a custodian or bailee of property, so that the transitory
possession makes it the property of the United States; (3) where property that originated
with the federal government passes to private hands, but the government retains
sufficient control so that the funds remain federal property; and (4) where a government
employee or agent has received property but fails to convey it to the United States and
the question is whether the funds acquired the status of government property. Klingler,
61 F.3d at 1238. The instant case is the third type; the issue is whether the government
Nos. 07-5918/5919              United States v. Hall, et al.                      Page 7


retained sufficient control over the funds involved. Klingler, which involved payments
received by a government-licensed customs agent, was a type 4 case.

       The government established that a certain percentage of the funds in AIMSI’s
bank account were derived from the receipt of interim reimbursements from the
government. At issue, then, is whether the government retained sufficient control over
the interim reimbursements that the funds remained government property for the purpose
of Section 641.

       In United States v. Foulks, 905 F.2d 928 (6th Cir. 1990), this court affirmed the
conviction of a Salvation Army director who misappropriated checks drawn on a special
emergency relief account. The relief funding came from the Federal Emergency
Management Agency (FEMA), which disbursed money to local relief agencies for their
food and shelter programs. Foulks, 905 F.2d at 929. After receiving funds from FEMA,
the Salvation Army was required to report back to the federal agency, and any unused
funds or misused funds were to be returned to the federal agency. Id at 930. This court
explained that “[w]here the government retains power over grant funds, those funds
retain their federal character even though deposited into accounts of non-federal
agencies.” Id., citing Hayle v. United States, 815 F.2d 879 (2d Cir. 1987); United States
v. Wheadon, 794 F.2d 1277 (7th Cir. 1986).

       Other circuits have identified indicia of government control similar to those
identified in Foulks. In United States v. McKay, 274 F.3d 755 (2d Cir. 2001), the money
at issue originated with the United States Department of Housing and Urban
Development (HUD) and was transferred to the Huntington Housing Committee (HHA),
a local agency acting as a middleman between HUD and the landlords who eventually
received Section 8 checks. McKay was convicted of embezzling $29,285 in federal
funds from HHA, and, on appeal, asserted that the funds he embezzled were not
government property. The Second Circuit examined the relationship between HUD and
HHA to determine whether the government “exercise[d] supervision and control over
the funds and their ultimate use.” Id. at 758, quoting Hayle, 815 F.2d at 882. The Second
Circuit found that the funds retained their federal character for two reasons. First, HUD
Nos. 07-5918/5919               United States v. Hall, et al.                       Page 8


required HHA to comply with its regulations when administering the Section 8 program
(for example, HHA was only permitted to subsidize the rent of tenants who fell within
HUD’s income guidelines). McKay, 274 F.3d at 758. Second, HUD’s regulations also
placed restrictions on landlords receiving Section 8 money through HHA, and all
contracts between landlords and HHA required that landlords comply with the federal
regulations as a condition of receiving Section 8 funding. Id. at 759.

       A Ninth Circuit case, United States v. Johnson, 596 F.2d 842 (9th Cir. 1979),
dealt with facts similar to those presented here. Johnson involved grants provided by
HUD to the San Francisco Redevelopment Agency. The agency then contracted with a
local union using the grants received from HUD to pay the union. Id. at 844. Johnson
was an officer of the union and charged the agency thousands of dollars in fraudulent
salaries for two fictitious employees. Id. The Ninth Circuit found that the government
retained “supervision and control” over the funds advanced to the agency because
federal regulations required the agency to maintain detailed financial records, file annual
financial and progress reports, and adopt government-prescribed financial management
systems. Id. at 845. The agency’s contracts with the union required the union to allow
HUD representatives access to the union’s financial records, reports, work schedules,
files and other materials maintained by the union, and made clear that the funds the
union would receive from the agency originated with HUD, and that such funds had to
be disbursed in accordance with the agency’s contract with the United States and
applicable legislation. Id.

       Finally, in United States v. Littriello, 866 F.2d 713 (4th Cir. 1989), the
defendants were convicted of embezzling $1.2 million from the American Postal
Workers Union Health Plan. On appeal, the defendants contended that the money was
not property of the federal government. The Fourth Circuit found that federal regulations
imposed sufficient federal control over the health plan to render the funds government
property. The federal regulations required the health plan to establish a special reserve
fund, invest and credit all interest to the fund, keep detailed records relating to the
Nos. 07-5918/5919                     United States v. Hall, et al.                               Page 9


financial status of the fund, furnish an annual accounting of its operations to the federal
Office of Personnel Management (OPM), and submit to audits by OPM. Id. at 715-16.

         In the instant case, as a condition of obtaining the subcontracts at issue, AIMSI
was required to demonstrate that it had an accounting system in place that could
adequately track its projects and segregate its costs. (JA 1029.) AIMSI’s Deltek
accounting software satisfied these requirements, as it allowed AIMSI to track every cost
it incurred, as well as record the amount of interim reimbursements it received. Each
month, AIMSI’s accountant provided Hall with a monthly summary comparing the
interim reimbursements received with actual indirect costs incurred. Thus, while AIMSI
was not required to segregate the interim reimbursements it received from its other funds
by maintaining separate bank accounts, its accounting system tracked the interim
reimbursements with such precision that it was as if the funds were segregated.6

         Each of the subcontracts included: (1) a term requiring that AIMSI acknowledge
that it was being reimbursed by the prime contractor with funds advanced from the
Department of Energy; (2) a term requiring that interim reimbursement funds be used
only for costs that were reasonable, allocable and actually incurred, in accordance with
48 C.F.R. §§ 31.201 et seq.; (3) a term stating that AIMSI’s final indirect cost rates were
governed by 48 C.F.R. §§ 47.000 et seq.; (4) a term requiring that AIMSI be subject to
records inspection and audit by the United States Comptroller General and the
Department of Energy related to any transaction arising from the subcontract; and (5)
a term requiring that AIMSI return to the Department of Energy any interim
reimbursements advanced, but not incurred, for overhead costs. Hall personally executed
each of the subcontracts at issue. (JA 418-23, 1541-1567.)

         We conclude that the government retained a degree of control over the interim
reimbursement funds such that they remained property of the United States. The
mechanisms of government control over the interim reimbursements in this case and the


         6
          Alice Peterson testified that had AIMSI not used this sophisticated accounting software, it would
have had to “set up a separate bank account for each individual contract and operate each individual
contract separately as it if was its own stand-alone contract.” (JA 1573-74.)
Nos. 07-5918/5919                United States v. Hall, et al.                      Page 10


limits on their use are similar to those that this circuit and others have found sufficient
to demonstrate retention of government control for the purposes of Section 641.
Importantly, AIMSI was required to track the interim reimbursements it received and
return any funds for costs it did not incur. As the Fourth Circuit stated in Littriello,
“broad direction does not equate to no direction,” 88 F.2d at 716, and defendants’
argument that the government could have imposed more restrictions and control over the
interim reimbursements by requiring separate bank accounts or conducting more
frequent audits is without merit. The government’s failure to take the measures
suggested by defendants does not demonstrate that it had relinquished its control over
the funds at issue. Rather, the terms of the subcontract make it clear that the government
retained control over the interim reimbursements after it advanced them to AIMSI.

                        III.   SUFFICIENCY OF EVIDENCE

A.      Standard of review

        Defendants also contend that the government did not prove the elements
necessary to establish theft. A challenge to the sufficiency of evidence requires the Court
to view the evidence presented at trial in a light most favorable to the prosecution, and
determine whether any rational juror could have found that defendant committed all
elements of the offense. Jackson v. Virginia, 443, U.S. 307, 319 (1979). This Court may
reverse the jury’s verdict only if it finds that the judgment is not supported by substantial
and competent evidence, whether direct or wholly circumstantial, upon the record as a
whole. United States v. Barnett, 393 F.3d 516 (6th Cir. 2005).

B.      Discussion

        Section 641 is the federal codification of “the common law crime of larceny.”
United States v. Barlow, 470 F.2d 1245, 1251 (D.C. Cir. 1972). To establish this crime,
the government is required to establish a wrongful taking and carrying away of property
with the fraudulent intent to deprive the owner of his property without his consent. Id.

        At trial, the government presented evidence related to the theft committed by
Hall which included the following:
Nos. 07-5918/5919                     United States v. Hall, et al.                         Page 11


        •          On September 29, 2000, Biosterile provided AIMSI with a fraudulent
                   invoice for $37,500. (JA 364.)

        •          An AIMSI accounts payable voucher dated September 30 authorized
                   payment to Biosterile for $37,465.00.7 The voucher booked the expense
                   to AIMSI’s overhead account. (JA 366, 1414.)

        •          On November 10, 2000, AIMSI wrote and mailed a check to Biosterile
                   for $37,500. (JA 373.) 26.9% of the $37,500, or $10,078.50, was derived
                   from interim reimbursements advanced by the government, according to
                   the government’s expert. (JA 1589.)

        •          On November 13, 2000, Biosterile deposited the $37,500 check from
                   AIMSI into its bank account. (JA 375.)

        •          Also on November 13, Biosterile wrote a check to Pitstyle Kennels,
                   LLC8 for $20,000. (JA 381 and 389.) The Pitstyle check was endorsed
                   by Hall and deposited into the Pitstyle bank account on November 14.
                   (JA 389.) Proceeds from AIMSI’s $37,500 check to Biosterile were used
                   to fund Biosterile’s $20,000 check to Pitstyle.9 (JA 1516-21.)

        •          The AIMSI check for $37,500 cleared the bank on November 14, 2000.
                   (JA 1429.)

        Defendants attach significance to the government’s failure to establish that
AIMSI’s provisional reimbursement rate changed as a result of the fraudulent invoice.
However, this was not the government’s theory. Instead, the government claimed that


        7
            The remaining $35 was authorized on a separate accounts payable voucher dated November 8,
2000.
        8
            Pitstyle Kennels was owned and operated by Hall and his son, Kendrick Hall.
        9
          Also on November 13, 2000, Biosterile wrote a check to the Oak Ridge Churchmen (ORC) for
$9,600. The check was deposited into ORC’s bank account the same day. (JA 363.) The Oak Ridge
Churchmen check was endorsed by Lance Copeland, a UT-Battelle procurement official with oversight
on AIMSI’s sub-contracts. (JA 1930.) The government’s theory was that this money was later given to
Reeder in cash.
Nos. 07-5918/5919                    United States v. Hall, et al.                              Page 12


Biosterile’s deposit of the $37,500 AIMSI check as payment on the fraudulent invoice
resulted in the unlawful appropriation of interim reimbursement funds from the interim
account.

         In addition, the government presented evidence demonstrating that at the close
of the fiscal year, Hall was aware that AIMSI’s actual overhead expenses were less than
the interim reimbursements AIMSI had received from the government, and that on
September 30, the last day of the fiscal year, Hall authorized a $37,500 payment to
Biosterile for fictitious work, and booked this expense to AIMSI’s government
reimbursement overhead account. When Biosterile deposited the fraudulent check — a
portion of which was derived from interim reimbursements — the theft of government
property was complete. The evidence presented at trial was sufficient for a rational juror
to find that all elements of Section 641 were established.

                                        IV.     SENTENCE

         Defendants’ final issue asks “[w]hether it was error to sentence the defendants
based upon the gross receipts rather than the net proceeds of any illegal activity.” At the
time defendants filed their appeal brief, the Supreme Court had granted certiorari in
United States v. Santos, 461 F.3d 886 (7th Cir. 2006),10 and defendants requested that
this court enter an order preserving their right to challenge their sentences in the event
that the Supreme Court upheld Santos. In June 2008, the Supreme Court affirmed the
Seventh Circuit, and held that the term “proceeds” as used in 18 U.S.C. § 1956 refers to
“profits,” not “receipts” of an illegal enterprise. United States v. Santos, 128 S.Ct. 2020,
2031 (2008). Defendants assert that the Sixth Circuit case of United States v. Haun, 90
F.3d 1096 (6th Cir.1996), cert. denied, 519 U.S. 1059 (1997) is in direct conflict with
Santos, and ask this court to overrule Haun and remand the case for re-sentencing.11

         10
           In Santos, the Seventh Circuit upheld a prior case, United States v. Scialabba, 282 F.3d 475,
(7th Cir. 2002), where the court held that when the only transactions supporting a money-laundering
conviction are payment of an illegal enterprise’s operating expenses out of its gross income, a conviction
for money laundering cannot stand.
         11
           Defendants alternatively requested that we “enter an order preserving this issue which will
allow the defendants to challenge their sentence [sic] if Santos is affirmed by the United States Supreme
Court.” Because Santos has in fact been affirmed we need not address this alternative request for relief.
Nos. 07-5918/5919               United States v. Hall, et al.                    Page 13


       Both Santos and Haun addressed the question whether the defendant’s conduct
constituted a violation of 18 U.S.C. § 1956 (a)(1)(A). In Santos, the defendant operated
an illegal gambling operation from the 1970s through the 1990s, and as part of that
operation, used gambling receipts to pay his employees and to pay winnings to the
gamblers. Santos, 128 S.Ct. at 2022. The Supreme Court held that Santos’ mere payment
of his operating expenses did not constitute money laundering, stating that “transactions
that normally occur during the course of running a lottery are not identifiable uses of
profits and thus do not violate the money-laundering statute.” Id. at 2027. While some
broad language in Hahn may be read as being inconsistent with Santos, the issue
presented in Santos was not directly before the court in Hahn.

       In any event, defendants here do not rely on Santos for the proposition there
established – that transactions involved in the normal course of running the illegal
operation do not constitute transactions involving criminal proceeds in violation of the
money-laundering statute. Rather, they argue that the district court erred in sentencing
them based upon the gross receipts, not the net proceeds, of the illegal activity.

       We observe that this argument was not made below, and defendants provide no
factual support for their position on appeal. Defendants themselves acknowledge that
“the record of the sentencing hearing does not make it clear whether or not the difference
in considering gross proceeds as opposed to net proceeds would have affected
defendants’ sentences.” “[I]ssues adverted to in a perfunctory manner, unaccompanied
by some effort at developed argumentation, are deemed waived.” United States v.
Johnson, 440 F.3d 832, 846 (6th Cir. 2000). Under these circumstances, defendants have
failed to properly develop the issue and have not preserved it for our review.

                                 V.    CONCLUSION

       The government retained sufficient control over the funds at issue to support a
conviction of theft of government property. Further, the government presented sufficient
evidence from which a rational juror could conclude that all elements of theft were
established. We AFFIRM defendants’ convictions and sentences.